Case 1:18-cv-01990-RGA Document 154 Filed 01/12/21 Page 1 of 19 PageID #: 10215




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


  WONDERLAND SWITZERLAND AG,


             Plaintiff,                                  Civil Action No. 18-cv-1990-RGA
       v.
  EVENFLO COMPANY, INC.,
             Defendant.




                             [PROPOSED] FINAL PRETRIAL ORDER

            On January 15, 2021, the Court will hold a pretrial conference pursuant to Fed. R. Civ. P.

 Rule 16 in C.A. No. 18-cv-1990 RGA. Trial will begin February 1, 2021. The parties submit for

 the Court’s approval this proposed Pretrial Order governing the trial pursuant to District of

 Delaware Local Rule 16.3 and the Court’s Scheduling Orders.

                                                   ***

            This matter comes before the Court at a final pretrial conference held pursuant to Rule 16

 of the Federal Rules of Civil Procedure.

            Plaintiff’s Counsel: Plaintiff Wonderland Switzerland AG (“Wonderland”) is represented

 by:

 Steven J. Balick (#2114)
 Andrew C. Mayo (#5207)
 ASHBY & GEDDES
 500 Delaware Avenue, 8th Floor
 P.O. Box 1150
 Wilmington, DE 19899
 (302) 654-1888
 sbalick@ashbygeddes.com
 amayo@ashbygeddes.com




 {01652235;v1 }
Case 1:18-cv-01990-RGA Document 154 Filed 01/12/21 Page 2 of 19 PageID #: 10216




 Michael J. Songer (pro hac vice)
 Shamita Etienne-Cummings (pro hac vice)
 Bijal Vikal (pro hac vice)
 David Tennant (pro hac vice)
 WHITE & CASE, LLP
 701 Thirteenth Street, NW
 Washington, DC 20005-3807
 Phone: (202) 626-3647
 michael.songer@whitecase.com
 setienne@whitecase.com
 bijal@whitecase.com
 dtennant@whitecase.com


 Defendant Evenflo Company, Inc. (“Evenflo”) is represented by:

 Jeremy A. Tigan (#5239)
 Jennifer A. Ward (#6476)
 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
 1201 North Market Street
 Wilmington, DE 19899
 (302) 658-9200
 jtigan@mnat.com
 jward@mnat.com

 John M. Mueller (pro hac vice)
 BAKER & HOSTETLER LLP
 312 Walnut Street, Suite 3200
 Cincinnati, OH 45202
 (513) 929-3400
 jmueller@bakerlaw.com

 Jeffrey J. Lyons (#6437)
 BAKER & HOSTETLER LLP
 1201 North Market Street, 14th Floor
 Wilmington, DE 19801
 (302) 468-7088
 jjlyons@bakerlaw.com


 I.       NATURE OF THE CASE

          Wonderland alleges Evenflo infringes United States Patent Nos. 7,862,117 (“the ‘117

 patent”); 8,087,725 (“the ‘725 patent”); and 8,123,294 (“the ‘294 patent”) (collectively, “the




 {01652235;v1 }                                  2
Case 1:18-cv-01990-RGA Document 154 Filed 01/12/21 Page 3 of 19 PageID #: 10217




 asserted patents”). The operative pleadings are Wonderland’s Second Amended Complaint (D.I.

 53) and Evenflo’s Answer to the Amended Complaint (D.I. 54).

                  A.     Wonderland’s Claims

          Wonderland has limited its assertions of infringement to claims 9 and 10 of the ‘117

 patent, claims 1, 2, 7, 21, and 22 of the ‘725 patent, and claims 1, 2, 4, 6-10, and 12-16 of the

 ‘294 patent (collectively, “the asserted claims”).

          Wonderland asserts literal infringement of Claims 9 and 10 of the ‘117 patent, claims 1

 and 2 of the ‘725 patent, and claims 1, 2, 4, 6-10, and 12-16 of the ‘294 patent; and infringement

 under the doctrine of equivalents to claims 7, 21, and 22 of the ‘725 patent. In the event literal

 infringement is not found, Wonderland alternatively alleges that Evenflo infringes claims 9 and

 10 of the ‘117 patent, claims 1 and 2 of the ‘725 patent, and claims 1, 2, 4, 6-10, and 12-16 of the

 ‘294 patent under the doctrine of equivalents. Wonderland accuses the following versions of the

 Evenflo EveryStage car seat of infringing the asserted patents: EveryStage LX, EveryStage

 DLX, and EveryStage Gold (collectively, “EveryStage car seat(s)”).

          Wonderland further alleges that Evenflo infringes the asserted patents directly and

 indirectly and that Evenflo’s infringement has and continues to be willful.

          Wonderland seeks damages to compensate it for Evenflo’s alleged acts of infringement in

 the form of a reasonable royalty. Wonderland also seeks injunctive relief against future acts of

 infringement by Evenflo under 35 U.S.C. § 283. Wonderland also seeks prejudgment and post-

 judgment interest and costs, pursuant to 35 U.S.C. § 284 and Fed. R. Civ. P. Rule 54, attorneys’

 fees pursuant to 35 U.S.C. § 285, and enhanced damages against Evenflo.

                  B.     Evenflo’s Answer, Defenses, and Counterclaims

          On October 10, 2019, Evenflo filed its Answer and Affirmative Defenses (D.I. 54)

 denying infringement of the asserted patents, bother literally and under the doctrine of


 {01652235;v1 }                                    3
Case 1:18-cv-01990-RGA Document 154 Filed 01/12/21 Page 4 of 19 PageID #: 10218




 equivalents, and alleging that the claims of the asserted patents are invalid. Evenflo respectfully

 requests that the Court enter judgment as follows: (a) that all relief requested by Wonderland

 should be denied; (b) that Evenflo and its EveryStage car seats have not infringed, are not

 infringing, and will not infringe, either literally or under the doctrine of equivalents; (c) that the

 asserted claims are invalid; (d) that this case is exceptional under 35 U.S.C. § 285; (e) that

 Evenflo be awarded its attorneys’ fees, costs, and expenses in this action; and (f) that Evenflo be

 awarded such other further relief as this Court may deem just and proper.

                  C.     Claim Construction

          On February 5, 2020, the Court issued a Claim Construction Order, with the following

 terms and constructions:

  “surface”                             “outside layer”
  “pivotally” / “pivoted”               “allowing a rotational movement about a point or axis”
  “mounted”                             “attached”
  “includes”                            “contains”
  “mechanism”                           “one or more parts that perform a function”
  “direct” / “directed” / “redirects”   “to control the position of” / “controlled the position of”
  “engagement”                          “contact between elements sufficient to cause one element
                                        to affect the position or operation of the other element”
  “connected”                           “in a state of contact between elements sufficient to cause
                                        one element ot affect the position or operation of the other
                                        element”
  “engagement portions”                 “the parts of structures that interlock or mesh with other
                                        structures”
  “against”                             “in contact with”
  “along”                               “next to”




 II.      JURISDICTION

          The jurisdiction of the Court is invoked under 28 U.S.C. §§ 1331 and 1338(a).

 Jurisdiction is not disputed.




 {01652235;v1 }                                     4
Case 1:18-cv-01990-RGA Document 154 Filed 01/12/21 Page 5 of 19 PageID #: 10219




 III.       FACTS

                   A.      Uncontested Facts1

            The following facts are not disputed and have been agreed to and stipulated to by the

 parties:

            1.     Wonderland is a corporation limited by share ownership (AG) duly organized and

 existing under the laws of Switzerland, having its principal place of business at Beim Bahnhof 5,

 6312 Steinhausen, Switzerland.

            2.     Evenflo is a Delaware corporation having its principal place of business at 225

 Byers Road, Miamisburg, Ohio 45342-3614.

            3.     The parties do not contest that the Court has personal jurisdiction over the parties

 solely for the limited purpose of this action only.

            4.     The United States Patent and Trademark Office (“PTO”) issued U.S. Patent No.

 7,862,117, entitled “Head Rest and Harness Adjustment for Child Seat,” on January 4, 2011.

            5.     Wonderland is the owner of all substantial rights, title and interest in and to the

 ‘117 patent, including the right to sue for infringement.

            6.     The PTO issued U.S. Patent No. 8,087,725, entitled “Head Rest and Harness

 Adjustment for Child Car Seat,” on January 3, 2012.

            7.     The ‘725 patent is a continuation of the ‘117 patent.

            8.     Wonderland is the owner of all substantial rights, title and interest in and to the

 ‘725 patent, including the right to sue for infringement.

            9.     The PTO issued U.S. Patent No. 8,123,294, entitled “Harness Storage System for

 Child Car Seats,” on February 28, 2012.



 1
     This list may be supplemented upon resolution of the parties’ outstanding motions.


 {01652235;v1 }                                      5
Case 1:18-cv-01990-RGA Document 154 Filed 01/12/21 Page 6 of 19 PageID #: 10220




          10.     Wonderland is the owner of all substantial rights, title and interest in and to the

 ‘294 patent, including the right to sue for infringement.

          11.     Wonderland filed this lawsuit on December 14, 2018.

          12.     Evenflo has made, used, sold, and offered for sale Evenflo EveryStage car seats in

 the United States.

          13.     The EveryStage car seats are specifically designed to operate in a vehicle seat.

          14.     Evenflo is aware that customers in the United States use the EveryStage car seats

 in a vehicle seat.

          15.     Evenflo intentionally encourages customers in the United States to use the

 EveryStage car seats in a vehicle seat.

          16.     Evenflo provides its customers instructions in the installation and/or operation of

 the EveryStage car seats in customers’ vehicle seats.

          17.     Evenflo provides its customers assistance in the installation and/or operation of

 the EveryStage car seats in customers’ vehicle seats.

          18.     The EveryStage car seats are not staple articles of commerce.

          19.     Legible copies of the asserted patents and their respective file histories shall be

 deemed admitted into evidence in lieu of certified copies thereof.

          20.     The statements and depictions presented at the following uniform resource locator

 (“URL”) locations are true and accurate:

          http://www.evenflo.com/car- seats/us_everystage.html?cgid=car-seat#start=3.

          https://www.evenflo.com/car- seats/39212236.html?cgid=car-seat

        https://www.evenflo.com/car-seats/triumph/us_triumph.html?dwvar_us
 triumph_fashion=38211712&cgid=car-seat-convertible#start=6




 {01652235;v1 }                                     6
Case 1:18-cv-01990-RGA Document 154 Filed 01/12/21 Page 7 of 19 PageID #: 10221




        https://www.evenflo.com/on/demandware.static/-/Sites- evenflo-
 Library/default/dw2c7a0d91/instruction-manuals/car-seats/convertible/25706664-Triumph-
 EN.pdf

          Evenflo Triumph LX Convertible Car Seat Product Knowledge SD Video
 (https://youtu.be/W5NekWlzLO0)

          https://www.evenflo.com/car-seats/us_symphony.html?cgid=car-seat-convertible#start=3

        https://www.evenflo.com/on/demandware.static/-/Sites-evenflo-
 Library/default/dwbbcac147/instruction-manuals/car-seats/convertible/25701026-Symphony-
 EN.pdf

          Evenflo Symphony DLX All-In-One Car Seat Video (https://youtu.be/ntVITJb7uZU)

          https://www.babyjogger.com/en-US/city-view

          http://s7d2.scene7.com/is/content/GracoBaby/NWL0000706217C-City-View-
          ENGpdf

          https://www.evenflo.com/car-seats/39212236.html

          https://www.albeebaby.com/graco-smart-seat-all-in-one-car-seat-rosin.html

          https://www.gracobaby.com/en-US/2074607

          https://www.evenflo.com/sensorsafe/sensorsafe.html

          https://www.nhtsa.gov/equipment/car-seats-and-booster-seats

        https://www.nhtsa.gov/sites/nhtsa.dot.gov/files/documents/carseat-recommendations-for-
 childrenby-age-size.pdf

          https://www.grandviewresearch.com/industry-analysis/baby-car-seat-market

          https://carseat.org/Legal/FMVSS213.pdf

          https://www.calspan.com/crs-in-us-market/

          https://www.statista.com/statistics/1065499/baby-car-seat-market-size-us/

        https://www.statista.com/statistics/1065594/baby-car-seat-market-size-us-by-distribution-
 channel/

          https://www.gracobaby.com/en-US/about-us#historySection




 {01652235;v1 }                                   7
Case 1:18-cv-01990-RGA Document 154 Filed 01/12/21 Page 8 of 19 PageID #: 10222




          https://www.gracobaby.com/en-US/about-us

          https://www.gracobaby.com/en-US

          https://www.gracobaby.com/en-US/where-to-buy

          https://www.gracobaby.com/en-US/about-us#awardsSection

          https://www.babylist.com/hello-baby/best-convertible-car-seats

          https://ir.newellbrands.com/

          https://www.evenflo.com/home?cgid=evenflo

          https://www.evenflo.com/news/news-2014-06-06a.html

          https://www.gbinternational.com.hk/en-en/company/overview

          https://www.evenflo.com/news/news-2014-06-06a.html

          https://www.evenflo.com/car-seats/39212236.html

          https://www.evenflo.com/support/faq.html

          https://www.statista.com/statistics/1065499/baby-car-seat-market-size-us/

          https://www.evenflo.com/car-seats/accessories/

          https://marketingland.com/survey-surprise-90-of-consumers-report-being-brand-loyal-
 248401

          https://www.babylist.com/hello-baby/best-convertible-car-seats

          https://parentingpod.com/best-safest-convertible-car-seats/

          https://bestcarseathub.com/best-top-rated-car-seats/

          https://www.safety.com/car-seats

          https://mommyhood101.com/best-convertible-car-seats

        https://www.evenflo.com/on/demandware.static/-/Sites-evenflo-
 Library/default/dw1a434ad9/Instruction%20Manuals/Inst%20Maestro%20En-25706663.pdf,
 p.14

          https://bestcarseathub.com/reviews/graco-4ever-all-in-one/



 {01652235;v1 }                                    8
Case 1:18-cv-01990-RGA Document 154 Filed 01/12/21 Page 9 of 19 PageID #: 10223




          https://carseatblog.com/about-us/

          https://carseatblog.com/44878/evenflo-everystage-dlx-all-in-one-carseat-preview/

          https://csftl.org/about-us/

          https://csftl.org/evenflo-everystage-review/

          https://www.statista.com/statistics/1065499/baby-car-seat-market-size-us/

          https://www.evenflo.com/car-seats/convertible/

          https://www.youtube.com/watch?v=feenFIUXstw

          21.     The PTO issued U.S. Patent No. 6,695,412 (“Barger”), titled “Car Seat With An

 Adjustable Harness,” on February 24, 2004.

          22.     The PTO issued U.S. Patent No. 7,246,854 (“Dingman”), titled “Child Vehicle

 Seat Having An Adjustable Harness System,” on July 24, 2007.

          23.     The PTO published U.S. Patent Application No. 2009/0127902 (“Meeker”), titled

 “Child’s Car Seat Harness Storage System,” on May 21, 2009.

          24.     The Japanese Patent Office published patent application 3 127 638 (“Nakagawa”),

 titled “Child Seat Integrated Vehicle Seat,” on November 10, 2000.

                  B.      Contested Facts

          Wonderland’s Statement of Contested Facts is attached as Exhibit A.

          Evenflo’s Statement of Contested Facts, with a brief statement of what Evenflo intends to

 prove at trial, is attached as Exhibit B.

          Should the Court find that any of the issues of law listed in Exhibits C and D of the Joint

 Pretrial Order should be considered as issues of fact, they shall be incorporated as issues in

 Exhibit A or B, respectively.




 {01652235;v1 }                                    9
Case 1:18-cv-01990-RGA Document 154 Filed 01/12/21 Page 10 of 19 PageID #: 10224




 IV.      ISSUES OF LAW

          Wonderland’s Statement of Issues of Law is attached as Exhibit C.

          Evenflo’s Statement of Issues of Law is attached as Exhibit D.

          Should the Court find that any of the issues identified in Exhibits A and B of the Joint

 Pretrial Order should be considered as issues of law, they shall be incorporated as issues in

 Exhibit C or D, respectively.



 V.       WITNESSES

          Any witness not listed will be precluded from testifying, absent good cause. In the

 absence of an alternative agreement among the parties, witnesses will be sequestered unless a

 fact witness is also a party’s corporate representative at trial. Also, unless directed otherwise by

 the Court or the parties reach an alternate agreement, the order of presentation of evidence will

 follow the burden of proof: 1) Plaintiff case-in-chief on infringement and damages; 2)

 Defendant response on infringement and damages, and case-in-chief on invalidity and other

 affirmative defenses; and 3) Plaintiff response on invalidity and other affirmative defenses.

          Where “live” is used in this Pretrial Order, including in the exhibits attached hereto, it

 shall mean “by remote means” using the agreed upon video and audio system for the remote

 trial.

          The parties will identify by email to the opposing party the witnesses they intend to call

 (in the order in which the witnesses will be called), and whether those witnesses will be called

 live or by deposition, by 7 p.m. EST two calendar days before such witness will be called to

 testify. The other party shall identify any objections to such witness(es) by 7 p.m. EST the

 following day, and the parties shall meet and confer to resolve any objections by 10 p.m. EST




 {01652235;v1 }                                    10
Case 1:18-cv-01990-RGA Document 154 Filed 01/12/21 Page 11 of 19 PageID #: 10225




 that same evening. If good faith efforts to resolve the objections fail, the party objecting to the

 witness shall bring its objections to the Court’s attention for resolution the next day.

          The parties agree that fact witnesses, unless they are party representatives, will be

 sequestered for opening statements and the testimony of fact witnesses. The parties agree that

 expert witnesses need not be sequestered.

          Except as provided under D. Del. LR 43.1 or by express permission of the Court, once

 tendered for cross examination, no witness shall communicate with anyone else regarding the

 substance of the witness’s testimony until such time as the witness is excused by the Court from

 that examination.

                  A.     List of Live Witnesses Plaintiff Expects to Call

          Wonderland identifies the following trial witnesses. Wonderland reserves the right to

 call witnesses on Evenflo’s witness list (either live or by deposition designation). Wonderland

 also reserves the right to call by deposition any of the witnesses identified in its deposition

 designations. Wonderland reserves the right to amend or supplement its trial witness list as part

 of the meet and confer process leading up to trial, in response to Evenflo’s pretrial disclosures

 and objections, in response to any pretrial rulings or orders from the Court, and in the event that

 any of the individuals listed below become unable to attend the trial or otherwise unable to

 provide testimony. Wonderland also reserves the right to call rebuttal witnesses. Inclusion on

 this list does not imply or establish that Evenflo may compel the live testimony of that witness

 and does not waive any objections that Wonderland may have should Evenflo seek to introduce

 testimony of that witness.

          Wonderland expects to call for live testimony:

          1.      James M.F. Hutchinson

          2.      Renee Wang


 {01652235;v1 }                                    11
Case 1:18-cv-01990-RGA Document 154 Filed 01/12/21 Page 12 of 19 PageID #: 10226




          3.      W. Todd Schoettelkotte

          4.      Peter J. Myers

          Wonderland may also call the following witness for live testimony, but reserves the right

 to call the witness by deposition testimony (and has so designated) if necessary.

          5.      Kerry Strzelecki

          6.      Eric Dahle

                  B.     List of Live Witnesses Defendant Expects to Call

          Evenflo identifies the following trial witnesses. Evenflo reserves the right to call

 witnesses on Wonderland’s witness list (either live or by deposition designation). Evenflo also

 reserves the right to call by deposition any of the witnesses identified in its deposition

 designations. Evenflo reserves the right to amend or supplement its trial witness list as part of

 the meet and confer process leading up to trial, in response to Wonderland’s pretrial disclosures

 and objections, in response to any pretrial rulings or orders from the Court, and in the event that

 any of the individuals listed below become unable to attend the trial or otherwise unable to

 provide testimony. Evenflo also reserves the right to call rebuttal witnesses. Inclusion on this

 list does not imply or establish that Wonderland may compel the live testimony of that witness

 and does not waive any objections that Evenflo may have should Wonderland seek to introduce

 testimony of that witness.

          Evenflo expects to call for live testimony:

          1.      Eric Dahle

          2.      David Campbell

          3.      Melissa A. Bennis

          4.      Guy Dingman




 {01652235;v1 }                                    12
Case 1:18-cv-01990-RGA Document 154 Filed 01/12/21 Page 13 of 19 PageID #: 10227




          Evenflo may also call the following witness for live testimony but reserves the right to

 call the witness by deposition testimony (and has so designated) if necessary.

          5.      Brian Pleiman

          6.      Alyssa Roberts

          7.      Jonathan Conaway

          8.      Andrew Davis

          9.      Christopher Lutz

          10.     Alicia Mueller

          11.     Ron Marsilio

          12.     Steven Delong

          13.     Amy Blankenship

                  C.      Testimony By Deposition

          Wonderland’s Deposition Designations are attached as Exhibit E.

          Evenflo’s Deposition Designations are attached as Exhibit F.

          With respect to those witnesses whom the parties have identified that will be called to

 testify live, no deposition designations or counter-designations are required. Should a fact

 witness identified as testifying live become unavailable, as that term is defined by the Federal

 Rules of Civil Procedure and Federal Rules of Evidence, the parties may designate specific pages

 and lines of transcript that they intend to read or play in lieu of the witness’s appearance upon

 reasonable notice. The parties shall immediately notify each other in the event they have decided

 not to call a witness to testify live at trial.

          Each party is entitled to offer testimony designated by any other party (whether as a

 designation or counter-designation), even if not separately listed on its own deposition

 designation list.


 {01652235;v1 }                                    13
Case 1:18-cv-01990-RGA Document 154 Filed 01/12/21 Page 14 of 19 PageID #: 10228




          When the witness is called to testify by deposition at trial, the party calling the witness

 shall provide the Court with two copies of the transcript of the designations and counter-

 designations that will be read or played. The parties agree to use deposition videos to the extent

 such videos exist for the depositions the parties wish to read or play at trial. The parties will be

 charged for all time that elapses from the time the witness is called until the next witness is

 called, according to the proportions to be provided by the parties.

          If a party decides to play less than all of the designated testimony for a witness at trial, or

 to include less than all of its counter-designations or counter-counter-designations, the opposing

 parties may use such dropped testimony as counter-designations or counter-counter designations

 to the extent the usage of such testimony in such manner is otherwise consistent with Fed. R.

 Evid. 106, Fed. R. Civ. P. 32, and any other applicable Federal Rule of Evidence or Federal Rule

 of Civil Procedure.

          Unless otherwise agreed between the parties, the party offering deposition testimony

 (other than for the purpose of impeachment) shall identify the deposition testimony to be offered

 from previously-exchanged designations by 7 p.m. EST at least four calendar days prior to the

 testimony being offered into the record. The parties will meet and confer by 10 p.m. EST at least

 two calendar days before the deposition testimony is to be played to resolve any objections to

 deposition testimony. Any issues that remain will be raised orally with the Court before the

 designations are played. Unless the Court requests otherwise, there will be no written

 submissions to the Court.

          If deposition testimony is to be presented by video, then the party playing the designated

 testimony shall also serve the other party with electronic video clips of all testimony to be played




 {01652235;v1 }                                     14
Case 1:18-cv-01990-RGA Document 154 Filed 01/12/21 Page 15 of 19 PageID #: 10229




 by 7 p.m. EST the calendar day before the witness is to be called at trial, subject to revision on

 any pending objections to be resolved by the Court.

          Designated deposition testimony will be offered to the Court as designated testimony that

 the parties may read into the record or play by video, and such testimony will count against the

 party’s trial presentation time. Specifically, any affirmative designations offered by a party will

 count against that party’s trial presentation time whereas any counter-designations by the other

 party will count against the party who made the counter-designation.

                  D.     Impeachment

          Pursuant to Fed. R. Evid. 613, deposition or other testimony or statements not

 specifically identified on a party’s deposition designation list or exhibit list may be used at trial

 for the purpose of impeachment, if otherwise competent for such purpose. The Court will rule at

 trial on any objections based on lack of completeness and/or lack of consistency.

                  E.     Objections to Witness Testimony

          Wonderland objects to any testimony from Guy Dingman that goes beyond the scope of

 the declaration he provided to support Evenflo’s expert report as being not timely disclosed,

 prejudicial, and not relevant.



 VI.      EXHIBITS

          Wonderland’s exhibit list is attached as Exhibit G.

          Evenflo’s exhibit list is attached as Exhibit H.

          On or before the first day of trial, counsel will deliver to the Courtroom Deputy a

 completed AO Form 187 exhibit list for each party.

          Any party wishing to use a demonstrative exhibit will provide a copy of such exhibit by 8

 p.m. EST the night before the exhibit is intended to be used. The parties will thereafter meet and


 {01652235;v1 }                                    15
Case 1:18-cv-01990-RGA Document 154 Filed 01/12/21 Page 16 of 19 PageID #: 10230




 confer by 10 p.m. EST on the same calendar day. Any issues that remain will be raised orally

 with the Court before the exhibits are presented.

                  A.     General Objections to Exhibits

          In addition to the specific objections to Evenflo’s proposed exhibits set forth in Exhibit

 H, for all Exhibits proffered by Evenflo, Wonderland reserves the right to object on the grounds

 that: (a) there is no sponsoring witness through which the exhibit will be offered; (b) the exhibit

 is being used with a witness who has no personal knowledge of the exhibit and/or its contents

 under FRE 602; (c) the exhibit is not of the type that is reasonably relied upon by experts in the

 particular field under FRE 703; and/or (d) the exhibit was not timely disclosed under 35 U.S.C. §

 282.

 VII.     DAMAGES

          Wonderland will seek at trial damages in the form of a reasonable royalty pursuant to 35

 U.S.C. § 284 as compensation for Evenflo’s infringement of the asserted patents. Specifically,

 Wonderland will seek a determination of a reasonable royalty amount of $8.00 per infringing

 unit sold, with a total damage amount of $845,528. Wonderland reserves the right to seek an

 accounting of infringing units sold to the time of judgment so that this damage amount may be

 updated take into account sales since the time of calculation by Wonderland’s expert through

 judgment.

          Wonderland also seeks an award of prejudgment interest, an award of attorneys fees, and

 interests, costs, and disbursements under the appropriate law. Wonderland also seeks treble

 damages based on Evenflo’s willful infringement of the asserted patents.

          Wonderland is also seeking a permanent injunction against Evenflo’s sale or use of the

 Accused EveryStage car seat products.




 {01652235;v1 }                                    16
Case 1:18-cv-01990-RGA Document 154 Filed 01/12/21 Page 17 of 19 PageID #: 10231




 VIII. BIFURCATED TRIAL

          Neither party desires a bifurcated trial.

 IX.      MOTIONS IN LIMINE

          At this time, Wonderland is not presenting any motions in limine. Wonderland reserves

 the right to assert any motions in limine as part of the meet and confer process leading up to the

 submission of the pre-trial order, in response to Evenflo’s pretrial disclosures and objections, and

 in response to any pretrial rulings or orders from the Court.

          Evenflo is presenting one motion in limine, filed concurrently herewith.

 X.       DISCOVERY

          Each party has completed discovery.

 XI.      NON-JURY TRIAL

          The parties have agreed to a non-jury trial. Wonderland proposes the following post-trial

 briefing schedule:

                  Initial Briefs Due: 30 days after conclusion of testimony.

                  Opposition Briefs Due: 20 days after Initial Brief deadline.

                  Reply Briefs Due: 30 days after Opposition Brief deadline.

          Evenflo proposes the following post-trial briefing schedule:

                  Initial Briefs Due: 60 days after conclusion of testimony.

                  Opposition Briefs Due: 40 days after Initial Brief deadline.

                  Reply Briefs Due: 30 days after Opposition Brief deadline.

          In their initial briefs, each party shall provide proposed Findings of Fact, separately stated

 in numbered paragraphs, constituting a detailed listing of the relevant material facts the party

 believes it has proven, in a simple narrative form. In their initial briefs, each party shall also

 provide Conclusions of Law, with supporting citations.


 {01652235;v1 }                                       17
Case 1:18-cv-01990-RGA Document 154 Filed 01/12/21 Page 18 of 19 PageID #: 10232




 XII.     LENGTH OF TRIAL

          The trial is currently set for five days.

 XIII. AMENDMENTS TO THE PLEADINGS

          Wonderland has no proposed amendments to the pleadings.

          Evenflo has no proposed amendments to the pleadings.

 XIV. ADDITIONAL MATTERS

          Both parties have designated materials as confidential during discovery. Recognizing

 that a party seeking to seal material introduced at trial bears a heavy burden to demonstrate why

 such a sealing order is necessary, Wonderland’s position is that the majority of documents

 designated with some form of confidentiality do not require the Courtroom to be sealed.

 Wonderland proposes that the any exhibit or testimony that a party seeks to maintain as

 confidential will only be held in such confidence if the matter is raised and a proffer made at the

 time the evidence (or discussion by counsel) is presented to the Court.

 XV.      SETTLEMENT

          The parties have engaged in a good faith effort to explore resolution of the controversy

 by settlement.

           IT IS HEREBY ORDERED that this Final Pretrial Order shall control the subsequent

  course of the action, unless modified by the Court to prevent manifest injustice.


  DATED:




                                                      UNITED STATES DISTRICT JUDGE




 {01652235;v1 }                                        18
Case 1:18-cv-01990-RGA Document 154 Filed 01/12/21 Page 19 of 19 PageID #: 10233




                                     APPROVED AS TO FORM AND SUBSTANCE:



  ASHBY & GEDDES                        MORRIS, NICHOLS, ARSHT & TUNNELL
                                        LLP

  /s/ Steven J. Balick                  /s/ Jennifer A.Ward
  _____________________________
  Steven J. Balick (#2114)              Jack B. Blumenfeld (#1014)
  Andrew C. Mayo (#5207)                Jeremy A. Tigan (#5239)
  500 Delaware Avenue, 8th Floor        Jennifer A. Ward (#6476)
  P.O. Box 1150                         1201 North Market Street
  Wilmington, DE 19899                  P.O. Box 1347
  (302) 654-1888                        Wilmington, DE 19899
  sbalick@ashbygeddes.com               (302) 658-9200
  amayo@ashbygeddes.com                 jblumenfeld@mnat.com
                                        jtigan@mnat.com
                                        jward@mnat.com
  Michael J. Songer
  Shamita Etienne-Cummings
  Bijal Vikal                           John M. Mueller
  David Tennant                         BAKER & HOSTETLER LLP
  WHITE & CASE LLP                      312 Walnut Street, Suite 3200
  701 Thirteenth Street, NW             Cincinnati, OH 45202-4074
  Washington, DC 20005-3807             (513) 929-3400
  Phone: (202) 626-3647                 jmueller@bakerlaw.com
  michael.songer@whitecase.com
  setienne@whitecase.com                Jeffrey J. Lyons (#6437)
  bijal@whitecase.com                   BAKER & HOSTETLER LLP
  dtennant@whitecase.com                1201 North Market Street, 14th Floor
                                        Wilmington, DE 19801
  Attorneys for Plaintiff               (302) 468-7088
                                        jjlyons@bakerlaw.com

                                        Attorneys for Defendant




 {01652235;v1 }                        19
